Title: To George Washington from Walter Stewart, 15 August 1789
From: Stewart, Walter
To: Washington, George

 

Sir
Philadelphia Augst 15th 1789

I Observe your excellency has Recommended to the House of representatives an Early Attention to the Orgonization of the Malitia of the United States.
This is Certainly a subject which will require great Investigation, and no doubt the Committee to whom it is refer’d will View it in the Consequential light it merits.
I hope your Excellency will Attribute to good motives, and Pardon the Liberty I take in making the few following Observations.
I am of Opinion that one of the first Objects in the Execution of this Business, should be to bring about a Uniformity of descipline and Manouvres throughout the Continent; to Inculcate as far as possible an Emulation amongst the different Corps to keep their Arms, Accoutrements, Ammunition &ca in good Ord⟨er;⟩ And to prevent those disorderly firings and scenes which almost Universally take place at present on Parade days, And the Officers Commanding the different Battalions, And Companys, either have not a disposition to, or cannot from their particular situations with the Troops prevent. I here confine myself to the Malitia of this place, as I have not lately had an Opportunity of Veiwing those of the other States.
The Easiest and most probable mode which strikes me for speedily bringing about this Uniformity, and Oeconomy, would be through the Exertions of State Inspectors, whose duty it Should be in the first instance to visit the different Regiments in the state or district, take an Actual Statement of the Men, Arms, Accoutrements, Ammunition &ca belonging to each; And lay down for them a determin’d System of Exercise and set of Manouvres, from which they should not deviate untill the Next Inspection.
These state returns to be handed to the Inspector General, from whom the Manouvres proper to be made use of throughout the states would be receiv’d; This Appears (although a troublesome one) to be the only sure mode of Ascertaining the true state of the Malitia Corps, as I fear any returns which may be handed in without an Actual Examination of the Men & Articles, Cannot with Certainty be depended on; And after the

first Inspection, the difficulty would become much lessen’d by providing the Commanding Officers of Regiments, Brigades, or divisions with proper blank returns.
Should the Continent Shortly be Enabled to supply the Malitia with publick Arms & Accoutrements, the dutys of the Inspectors will then become still more necessary, as the greatest attention & Exertion must be us’d to prevent Waste.
It is Unnecessary to mention to your Excellency the length of time I serv’d under your Command; or the Exertions I made use of under the Baron Stuben in the Inspectors department to render the different Corps as respectable as I Possibly Could, You was pleas’d more than once to Express yourself satisfied with my Conduct, which gratified my Most Earnest Wishes. Should an Inspector General be Appointed, And Under Him Inspectors for the different States, or districts, it is my wish, (in Case the Establishment is made by any means respectable) to be nominated by your Excellency for Pennsylvania, or the district in which it may be Included, under such Appointment I will be bold to promise Fidelity, Industry, & Attention to my duty.
I am led to make this Application First Because I feel sensible this is the Line in which I Can render most Eseential Service to the Community.
2nd That whilst in the Army I Contracted the Bilious Habit of Body with wch a sedentary life will be no means Agree, And 3dly Because I think those Officers of the Late Army who made Tacticks in some measure their study, should step forward, and give Your Excellency an Opportunity of filling from Amongst them, Offices which must become of Importance should they be brought into the General System. I Am with Much respect and Esteem Your Excellencys Most Obedt & hbl. sert

Walter Stewart


I beg leave to mention to your Excellency, that should an Inspector of the Continental Army be found necessary, And the Baron Stuben does not deem it an Object Worthy his Attention; I would by much prefer entering into that Line the duty’s of which I Could Easily perform, And at the same time pay the Necessary Attentions to my family I Am With all due respect &ca


Walter Stewart
